


110 HR 4295 IH: Reforming an Entitlement through

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4295
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Ryan of Wisconsin
			 (for himself, Mr. Hensarling, and
			 Mr. Flake) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require wealthy beneficiaries to pay a greater share of their premiums under
		  the Medicare prescription drug program.
	
	
		1.Short titleThis Act may be cited as the
			 Reforming an Entitlement through
			 Premium Adjustments based on Income Resources (REPAIR) Act of
			 2007.
		2.Income-related
			 reduction in part D premium subsidy
			(a)Income-related
			 reduction in part D premium subsidy
				(1)In
			 generalSection 1860D–13(a) of the Social Security Act (42 U.S.C.
			 1395w–113(a)) is amended by adding at the end the following new
			 paragraph:
					
						(7)Reduction in
				premium subsidy based on income
							(A)In
				generalIn the case of an individual whose modified adjusted
				gross income exceeds the threshold amount applicable under paragraph (2) of
				section 1839(i) (including application of paragraph (5) of such section) for
				the calendar year, the monthly amount of the premium subsidy applicable to the
				premium under this section for a month after December 2008 shall be reduced
				(and the monthly beneficiary premium shall be increased) by the monthly
				adjustment amount specified in subparagraph (B).
							(B)Monthly
				adjustment amountThe monthly adjustment amount specified in this
				subparagraph for an individual for a month in a year is equal to the product
				of—
								(i)the quotient
				obtained by dividing—
									(I)the applicable
				percentage determined under paragraph (3)(C) of section 1839(i) (including
				application of paragraph (5) of such section) for the individual for the
				calendar year reduced by 25.5 percent; by
									(II)25.5 percent;
				and
									(ii)the base
				beneficiary premium (as computed under paragraph (2)).
								(C)Modified
				adjusted gross incomeFor purposes of this paragraph, the term
				modified adjusted gross income has the meaning given such term in
				subparagraph (A) of section 1839(i)(4), determined for the taxable year
				applicable under subparagraphs (B) and (C) of such section.
							(D)Determination by
				commissioner of social securityThe Commissioner of Social
				Security shall make any determination necessary to carry out the income-related
				reduction in premium subsidy under this paragraph.
							(E)Procedures to
				assure correct income-related reduction in premium subsidy
								(i)Disclosure of
				base beneficiary premiumNot later than September 15 of each year
				beginning with 2008, the Secretary shall disclose to the Commissioner of Social
				Security the amount of the base beneficiary premium (as computed under
				paragraph (2)) for the purpose of carrying out the income-related reduction in
				premium subsidy under this paragraph with respect to the following year.
								(ii)Additional
				disclosureNot later than October 15 of each year beginning with
				2008, the Secretary shall disclose to the Commissioner of Social Security the
				following information for the purpose of carrying out the income-related
				reduction in premium subsidy under this paragraph with respect to the following
				year:
									(I)The modified
				adjusted gross income threshold applicable under paragraph (2) of section
				1839(i) (including application of paragraph (5) of such section).
									(II)The applicable
				percentage determined under paragraph (3)(C) of section 1839(i) (including
				application of paragraph (5) of such section).
									(III)The monthly
				adjustment amount specified in subparagraph (B).
									(IV)Any other
				information the Commissioner of Social Security determines necessary to carry
				out the income-related reduction in premium subsidy under this
				paragraph.
									(F)Rule of
				constructionThe formula used to determine the monthly adjustment
				amount specified under subparagraph (B) shall only be used for the purpose of
				determining such monthly adjustment amount under such
				subparagraph.
							.
				(2)Collection of
			 monthly adjustment amountSection 1860D–13(c) of the Social
			 Security Act (42 U.S.C. 1395w–113(c)) is amended—
					(A)in paragraph (1),
			 by striking (2) and (3) and inserting (2), (3), and
			 (4); and
					(B)by adding at the
			 end the following new paragraph:
						
							(4)Collection of
				monthly adjustment amount
								(A)In
				generalNotwithstanding any other provision of this subsection or
				section 1854(d)(2), subject to subparagraph (B), the amount of the
				income-related reduction in premium subsidy for an individual for a month (as
				determined under subsection (a)(7)) shall be paid through withholding from
				benefit payments in the manner provided under section 1840.
								(B)AgreementsIn
				the case where the monthly benefit payments of an individual that are withheld
				under subparagraph (A) are insufficient to pay the amount described in such
				subparagraph, the Commissioner of Social Security shall enter into agreements
				with the Secretary, the Director of the Office of Personnel Management, and the
				Railroad Retirement Board as necessary in order to allow other agencies to
				collect the amount described in subparagraph (A) that was not withheld under
				such
				subparagraph.
								.
					(b)Conforming
			 amendments
				(1)MedicarePart
			 D of title XVIII of the Social Security Act (42 U.S.C. 1395w–101 et seq.) is
			 amended—
					(A)in section
			 1860D–13(a)(1)—
						(i)by
			 redesignating subparagraph (F) as subparagraph (G);
						(ii)in
			 subparagraph (G), as redesignated by clause (i), by striking (D) and
			 (E) and inserting (D), (E), and (F); and
						(iii)by
			 inserting after subparagraph (E) the following new subparagraph:
							
								(F)Increase based
				on incomeThe monthly beneficiary premium shall be increased
				pursuant to paragraph (7).
								;
				and
						(B)in section
			 1860D–15(a)(1)(B), by striking paragraph (1)(B) and inserting
			 paragraphs (1)(B) and (1)(F).
					(2)Internal Revenue
			 CodeSection 6103(l)(20) of the Internal Revenue Code of 1986
			 (relating to disclosure of return information to carry out Medicare part B
			 premium subsidy adjustment) is amended—
					(A)in the heading, by
			 striking part B premium
			 subsidy adjustment and inserting
			 parts B and D premium
			 subsidy adjustments;
					(B)in subparagraph
			 (A)—
						(i)in
			 the matter preceding clause (i), by inserting or 1860D–13(a)(7)
			 after 1839(i); and
						(ii)in
			 clause (vii), by inserting after subsection (i) of such section
			 the following: or under section 1860D–13(a)(7) of such
			 Act;
						(C)in subparagraph
			 (B)—
						(i)by
			 inserting or such section 1860D–13(a)(7) before the period at
			 the end;
						(ii)as
			 amended by clause (i), by inserting or for the purpose of resolving tax
			 payer appeals with respect to any such premium adjustment before the
			 period at the end; and
						(iii)by
			 adding at the end the following new sentence: Officers, employees, and
			 contractors of the Social Security Administration may disclose such return
			 information to officers, employees, and contractors of the Department of Health
			 and Human Services, the Office of Personnel Management, the Railroad Retirement
			 Board, the Department of Justice, and the courts of the United States to the
			 extent necessary to carry out the purposes described in the preceding
			 sentence.; and
						(D)by adding at the
			 end the following new subparagraph:
						
							(C)Timing of
				disclosureReturn information shall be disclosed to officers,
				employees, and contractors of the Social Security Administration under
				subparagraph (A) not later than the date that is 90 days prior to the date on
				which the taxpayer first becomes entitled to benefits under part A of title
				XVIII of the Social Security Act or eligible to enroll for benefits under part
				B of such
				title.
							.
					
